FILED
                             NOT FOR PUBLICATION                            APR 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BRYAN DENNIE,                                     No. 12-15764

               Plaintiff - Appellant,             D.C. No. 2:11-cv-00828-KJD-
                                                  CWH
  v.

BRIAN E. WILLIAMS; et al.,                        MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Kent J. Dawson, District Judge, Presiding

                              Submitted April 16, 2013 **

Before:        CANBY, IKUTA, and WATFORD, Circuit Judges.

       Nevada state prisoner Bryan Dennie appeals pro se from the district court’s

judgment dismissing his 42 U.S.C. § 1983 action alleging that defendants denied

him adequate ventilation. We have jurisdiction under 28 U.S.C. § 1291. We




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo a dismissal for failure to exhaust administrative remedies, and for

clear error the district court’s underlying factual determinations. Wyatt v. Terhune,

315 F.3d 1108, 1117 (9th Cir. 2003). We affirm.

      The district court properly dismissed Dennie’s action because Dennie did

not exhaust prison grievance procedures concerning his claim and failed to show

that exhaustion was effectively unavailable. See Woodford v. Ngo, 548 U.S. 81,

93-95 (2006) (exhaustion is mandatory and must be done in a timely manner

consistent with prison policies); Nunez v. Duncan, 591 F.3d 1217, 1224 (9th Cir.

2010) (excusing prisoner’s failure to exhaust where prisoner is prevented from

doing so).

      AFFIRMED.




                                          2                                    12-15764